Exhibit 10.1










Summary of

Accelerated Vesting of Certain Options










On August 11, 2005, our Compensation Committee accelerated the vesting of
220,000 out-of-the-money stock options exercisable at $40.39 per share and
243,975 out-of-the-money stock options exercisable at $44.43 per share.




The options were issued to key PharmaNet, Inc. executives in December 2004.
103,800 of the stock options exercisable at $44.43 per share are held by Mr.
Jeffrey P. McMullen, who is the president and chief executive officer of
PharmaNet. Mr. McMullen is also one of our executive officers and serves on our
board of directors. One half of the options described above were to have vested
in 2006 and the remainder were to have vested in 2007, subject to continued
employment on each vesting date. In addition, each executive has agreed not to
sell any shares of common stock issued as the result of options exercised prior
to the original applicable vesting dates except to the extent necessary to pay
SFBC the exercise price.




The primary purpose of the accelerated vesting was to eliminate future
compensation expense the Company would otherwise recognize in its consolidated
statement of operations with respect to these accelerated options upon the
adoption of Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 123 (Revised 2004), Share-Based Payment.




The acceleration of the vesting of these options did not result in a charge
based on accounting principles generally accepted in the United States.



